


Exhibit 10.2
13 - I US Stock Option Award Agreement


NOTICE OF GRANT OF NONQUALIFIED STOCK OPTION AWARD
PPG INDUSTRIES, INC.
OMNIBUS INCENTIVE PLAN
FOR GOOD AND VALUABLE CONSIDERATION, PPG Industries, Inc. (the “Company”) hereby
grants, pursuant to the provisions of the Company's Omnibus Incentive Plan, as
amended from time to time (the “Plan”), to the Optionee designated in this
Notice of Grant of Nonqualified Stock Option Award (the “Notice”) an option (the
“Option”) to purchase the number of shares of the Common Stock of the Company
set forth in the Notice (the “Shares”), subject to certain restrictions as
outlined below in this Notice and the additional provisions set forth in the
attached Terms and Conditions of Nonqualified Stock Option Award (collectively,
the “Agreement”).
Optionee:
[Full Name]
Date of Grant:
[Date of Grant]
Number of
Shares Granted:
[Quantity Granted]
Exercise Price Per Share:
$[Grant Price]
Vesting Date:
[Vesting Date]
Expiration Date:
[Expiration Date]
Option Term:
The Option may be exercised during the period beginning on the Vesting Date (as
set forth above) and ending inclusive on the Expiration Date (as set forth
above). Upon a Participant's Termination of Service, exercise of the Option
shall be subject to the provisions described in paragraph 6 of the Terms and
Conditions.  



PPG Industries, Inc.


                                /s/ J. Craig
Jordan                                                     
By:  J.Craig Jordan, Vice President, Human Resources






--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION AWARD


The purpose of this Agreement is to evidence the grant by the Company to the
Optionee of an Option pursuant to the PPG Industries, Inc. Omnibus Incentive
Plan, as amended from time to time (the “Plan”). For purposes of the Notice of
Grant of Nonqualified Stock Option Award to which these Terms and Conditions are
attached (the “Notice”) and these Terms and Conditions (collectively, the
“Agreement”).


1. Incorporation by Reference. The capitalized terms used and not otherwise
defined in the Notice and these Terms and Conditions shall have the meanings set
forth in the Plan, the text of which is set forth in the Prospectus dated August
1, 2011, concerning the Plan. The Plan is incorporated herein by reference.


2. Grant. The Company hereby grants to the Optionee the right and option to
purchase the number of shares of the Common Stock of the Company set forth in
the Notice, on the terms and conditions herein set forth or incorporated by
reference.


3. Exercise Price. Subject to adjustment as provided in Section 11.07 of the
Plan, the Exercise Price of the shares subject to the Option is set forth in the
Notice, which is the Fair Market Value of a share of Common Stock on the Date of
Grant.


4. Option Term. Subject to paragraphs 6 and 7 of these Terms and Conditions, the
Option may be exercised as to any or all shares subject to the Option, at any
time or from time-to-time, during the period beginning on the Vesting Date (as
defined in the Notice) and ending on the Expiration Date (as defined in the
Notice), subject to earlier termination as provided herein.


5. Exercise of Option


(a) The Option may be exercised by the Optionee giving written notice (in such
form as may be approved by the Committee) to the Company specifying the number
of shares to be purchased. Notwithstanding the other provisions of this
Agreement, no Option exercise or issuance of shares of Common Stock pursuant to
this Agreement shall be effective if (i) the shares reserved under the Plan are
not subject to an effective registration statement at the time of such exercise
or issuance, or otherwise eligible for an exemption from registration, or (ii)
the Company determines in good faith that such exercise or issuance would
violate any applicable Company policy or any securities or other law or
regulation. By accepting this Option, the Optionee agrees not to sell any of the
shares of Common Stock received under this Option at a time when the applicable
laws or Company policies prohibit a sale.


(b) Unless otherwise determined by the Committee, the Exercise Price of an
Option may be paid either (i) by delivery to the Company on the date of exercise
(or on such later date as the Vice President, Human Resources or his or her
successor may permit) of cash or a check in an amount equal to the Exercise
Price, (ii) except for any portion of the Exercise Price which cannot be paid in
whole shares which portion will be paid in cash, by delivery to the Company on
the next business day following the date of exercise (or on such later date as
the Vice President, Human Resources or his or her successor may permit) of
certification of ownership of shares of Common Stock with a Fair Market Value on
the date of exercise equal to the Exercise Price (such transaction hereinafter
referred to as a “Stock Swap”), (iii) by such methods in accordance with such
procedures as may be authorized or permitted by the Committee from time to time
(e.g., a cashless exercise program) or (iv) by a combination of (i), (ii) and
(iii), in the discretion of the Optionee.


(c) Shares used by an Optionee to initiate a Stock Swap may only be shares owned
in the following ways:


(i) In the Optionee's name (including shares of restricted stock issued pursuant
to an award to the Optionee); or


(ii) In the Optionee and the Optionee's spouse's name; or


(iii) In a street account, provided that ownership is certified by the broker as
being in the Optionee or in the Optionee and spouse; or




--------------------------------------------------------------------------------






(iv) In a revocable trust in the Optionee's name, provided that beneficial
ownership is certified by the trustee as being in the Optionee or in the
Optionee and spouse.


(d) As soon as practicable after receipt by the Company of the required notice
and payment in full of the Exercise Price (as well as any applicable Tax-Related
Items as defined in paragraph 5(e)) for the shares purchased, a certificate or
certificates representing the shares to be acquired by the Optionee shall be
issued to the Optionee; provided that any certificate(s) for the shares
purchased may be retained by the Company or its stock transfer agent or kept in
a book-entry account by its stock transfer agent or may have such restrictive
legends imprinted thereon prohibiting the transfer of such certificate(s) for
such period as may be prescribed by the Committee. Subject to the foregoing, the
Optionee shall have the rights of a shareholder with respect to such shares on
the date the shares are delivered to the Optionee.


(e) Regardless of any action the Company and/or the Subsidiary employing the
Optionee (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related items related to Optionee's
participation in the Plan and legally applicable to Optionee or deemed by the
Company or the Employer to be an appropriate charge to the Optionee
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Optionee's responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting and
exercise of the Option, the conversion of the Option into shares, the subsequent
sale of any shares acquired pursuant to the Option and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee's liability for Tax-Related Items or achieve any particular tax result.
Further, if the Optionee has become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, the
Optionee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. Prior to any relevant taxable or tax withholding
event, as applicable, the Optionee shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Optionee authorizes the Company and/or the Employer,
or their respective agents, to satisfy the Tax-Related Items obligation by
withholding otherwise deliverable shares of Common Stock. In addition, the
Optionee authorizes the Company and/or the Employer, in their sole discretion
and pursuant to such procedures as the Company may specify from time to time, to
withhold any Tax-Related Items by one or more of the following means: (i)
withholding from the proceeds of the sale of shares of Common Stock acquired
upon the exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee's behalf pursuant to
this authorization); and/or (ii) withholding from any wages or other cash
compensation paid to the Optionee by the Company and/or the Employer. Depending
on the withholding method, the Company may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates, in which case
the Optionee will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares as described
herein, the Optionee shall be deemed, for tax purposes only, to have been issued
the full number of shares of Common Stock subject to the exercised portion of
the Option, notwithstanding that a number of shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Option. The Optionee shall pay to the Company and/or the Employer any amount of
Tax-Related Items that is required to be withheld or accounted for in connection
with the Option that cannot be satisfied by the means previously described. The
Company may refuse to deliver to the Optionee any shares of Common Stock
pursuant to the Option if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.


(f) The date of exercise shall be the date the required notice is received by
the Company or designee; provided, however, that if payment in full is not
received by the Company as described herein or as otherwise permitted by the
Committee, such notice shall be deemed not to have been received.


6. Termination of Option. Unless the Committee shall determine otherwise, the
Option shall immediately expire and will no longer be exercisable at the time
the Optionee ceases to be employed by the Company or a Subsidiary.  The
preceding sentence notwithstanding, if the Optionee's employment with the
Company terminates prior to the




--------------------------------------------------------------------------------




Expiration Date but on or after the first anniversary of the Date of Grant,
because of retirement, disability, job elimination (each as determined in the
Committee's sole discretion) or death, the Option will not immediately expire
and may be exercised at any time from the date of termination through the
Expiration Date, subject to the following restrictions or terms:


(i)    in the case of Optionee's termination due to retirement (as determined in
the Committee's sole discretion) prior to the Vesting Date, the Option will
become exercisable in full on the Vesting Date (or, if earlier, on Optionee's
death prior to the Vesting Date) as if the Optionee's employment continued
through the Vesting Date; and


(ii)    in the case of Optionee's termination due to disability, job elimination
(each as determined in the Committee's sole discretion) or death, the Option
will be deemed fully and immediately exercisable upon Optionee's termination.


7. Forfeiture. Notwithstanding any other provisions herein, the Optionee, by
execution of this Agreement, agrees and acknowledges that in return for the
Option granted by the Company herein, the following continuing conditions shall
apply:


(a) If at any time within (i) the term of this Option or (ii) within one (1)
year after the Optionee exercises any part of this Option, whichever is latest,
the Optionee engages in any activity in competition with any activity of the
Company or any of its Subsidiaries, or contrary or harmful to the interests of
the Company or any of its Subsidiaries, including, but not limited to: (A)
conduct related to the Optionee's employment for which either criminal or civil
penalties against the Optionee may be sought, (B) violation of Company (or
Subsidiary) code of ethics or similar policy;, (C) accepting employment with or
serving as a consultant, advisor or in any other capacity to an employer that is
in competition with or acting against the interests of the Company or any of its
Subsidiaries, including employing or recruiting any present, former or future
employee of the Company or any of its Subsidiaries, (D) disclosing or misusing
any confidential information or material concerning the Company or any of its
Subsidiaries, or (E) participating in a hostile takeover attempt, then (1) this
Option shall terminate effective as of the date on which the Optionee enters
into such activity, unless terminated sooner by operation of another term or
condition of this Agreement or the Plan, and (2) any “Option Gain” realized by
the Optionee from exercising all or any portion of this Option within one (1)
year prior to the Optionee entering into such activity shall be paid by the
Optionee to the Company. “Option Gain” shall mean the gain represented by the
Fair Market Value on the date of exercise over the Exercise Price, multiplied by
the number of shares purchased, without regard to any subsequent market price
decrease or increase.


(b) By accepting this Agreement, the Optionee consents to a deduction from any
amounts the Company or any of its Subsidiaries owes the Optionee from time to
time (including amounts owed to the Optionee as wages or other compensation,
fringe benefits, or vacation pay, as well as any other amounts owed to the
Optionee by the Company or any of its Subsidiaries), to the extent of the
amounts owed to the Company by the Optionee under paragraph 7(a) above. Whether
or not the Company elects to make any set-off in whole or in part, if the
Company does not recover by means of set-off the full amount the Optionee owes
it, calculated as set forth above, the Optionee agrees to pay immediately the
unpaid balance to the Company.


(c) The Optionee may be released from the Optionee's obligations under
paragraphs 7(a) and 7(b) above only if the Committee (or its duly appointed
agent) determines, in its sole discretion, that such action is in the best
interests of the Company.


8. Acceleration of Vesting. In the event that, during the Change in Control
Period (as hereinafter defined), the Optionee is subject to an Involuntary
Termination (as hereinafter defined), then the Option shall become fully vested
and immediately exercisable as of such date. If the Optionee is a party to a
Change in Control Employment Agreement with the Company (a “Change in Control
Agreement”), “Change in Control Period” for purposes of this Agreement shall
have the meaning ascribed to the term “Employment Period,” as defined in the
Change in Control Agreement, and if the Optionee is not a party to a Change in
Control Agreement, the term shall mean the period commencing on the date of a
Change in Control (as defined in the Plan) and ending on the earlier of the
Optionee's date of Retirement and the third anniversary of the effective date of
the Change in Control. “Retirement” for purposes of this paragraph 8 shall mean
the Executive's termination of employment on or after (i) with respect to a
participant in the PPG Industries, Inc. Retirement Income Plan, an Executive's
“normal retirement date” as defined in the PPG Industries, Inc. Retirement
Income Plan, provided such termination is voluntary, (ii) with respect to any




--------------------------------------------------------------------------------




Executive that the Company may subject to compulsory retirement under the Age
Discrimination in Employment Act (29 U.S.C. § 621 et. seq.) (ADEA) as a “bona
fide executive or a high policy maker,” such Executive's “normal retirement
date,” (iii) with respect to a participant in the PPG Industries Defined
Contribution Retirement Plan, the Executive's Social Security normal retirement
date, provided that such termination is voluntary, or, (iv) with respect to a
participant for whom the provisions in (i) through (iii) are not applicable, the
Executive's attainment of age sixty-five (65), provided the termination is
voluntary.


“Involuntary Termination” for purposes of this Agreement shall mean, if the
Optionee is a party to a Change in Control Agreement, a termination of the
Optionee's employment that gives rise to payments and benefits under Section 6
of the Change in Control Agreement, and if the Optionee is not a party to a
Change in Control Agreement, shall mean a termination by the Company for any
reason other than Cause, death or Disability (as the terms are hereinafter
defined). “Cause” for purposes of an Optionee who is not a party to a Change in
Control Agreement shall have the same meaning as that term is defined in the
Optionee's offer letter or other applicable employment agreement; or, if there
is no such definition, “Cause” means, as determined by the Committee in good
faith: (i) engaging in any act, or failing to act, or misconduct that is
injurious to the Company or its Subsidiaries; (ii) gross negligence or willful
misconduct in connection with the performance of duties; (iii) conviction of (or
entering a plea of guilty or nolo contendere to) a criminal offense (other than
a minor traffic offense); (iv) fraud, embezzlement or misappropriation of funds
or property of the Company or a Subsidiary; (v) material breach of any term of
any agreement between the Optionee and the Company or a Subsidiary relating to
employment, consulting or other services, confidentiality, intellectual property
or non-competition; (vi) the entry of an order duly issued by any regulatory
agency (including federal, state and local regulatory agencies and
self-regulatory bodies) having jurisdiction over the Company or a Subsidiary
requiring the removal from any office held by the Optionee with the Company or
prohibiting or materially limiting the Optionee from participating in the
business or affairs of the Company or any Subsidiary. “Disability” for purposes
of this Agreement shall mean disability which, after the expiration of more than
52 weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers.


9. Nontransferability. The Option is not transferable by the Optionee except by
will or the laws of descent and distribution, and may not be assigned,
hypothecated or otherwise pledged and shall not be subject to execution,
attachment or similar process. Further, the Option shall be exercisable during
the Optionee's lifetime only by the Optionee personally (or the Optionee's
personal representative). Upon any attempt to effect any such disposition, or
upon the levy of any such process, the Option shall immediately become null and
void and the Option shall be forfeited. The Optionee's Beneficiary may exercise
the Optionee's rights to the extent they are exercisable under the Plan
following the death of the Optionee. Notwithstanding the foregoing, the
Committee may grant Options that are transferable, without payment of
consideration by the Optionee, to immediate family members of the Optionee or to
trusts or partnerships for such family members, and the Committee may also amend
outstanding Options to provide for such transferability.


10. Irrevocability. The rights and Option granted hereby may not be rescinded,
modified, canceled or otherwise affected by the Company, except as provided
herein (whether expressly or by incorporation by reference), without the written
consent of the Optionee.


11. Choice of Law; Entire Agreement; Venue. The validity, construction and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without reference to any
choice of law principles. The Notice, these Terms and Conditions and the Plan
contain all terms and conditions with respect to the subject matter hereof.


For purposes of litigating any dispute that arises under the Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Option grant is made and/or to be performed. The parties agree that,
if suit is filed in Allegheny County courts, application will be made by one or
both parties, without objection, to have the case heard in the Center for
Commercial and Complex Litigation of the Court of Common Pleas of Allegheny
County.




--------------------------------------------------------------------------------






12. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


13. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.


14. Notices. All notices provided for herein shall be in writing and, if to the
Company, shall be delivered to the Treasurer of the Company or mailed to its
principal office, One PPG Place, Pittsburgh, Pennsylvania 15272, addressed to
the attention of the Treasurer, and, if to the Optionee, shall be delivered
personally or mailed to the Optionee at the address appearing in the payroll
records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party.


15. Prospectus. By execution of this Agreement, the Optionee acknowledges
receipt of the Prospectus dated August 1, 2011 concerning the Plan.


16. Nonqualified Status. This Option shall, under no circumstances, be treated
as an incentive stock option under Section 422 of the Code.


17. Further Assurances. The Optionee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice, this Agreement and the Plan.


18. Capitalization Adjustments. The number of shares of Common Stock subject to
the Option is subject to adjustment as provided in Section 11.07(a) of the Plan.
The Optionee shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Optionee.


19. Option Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement shall give the Optionee the right to be retained in the
employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Optionee's employment.


20. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request the Optionee's consent to participate in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.




--------------------------------------------------------------------------------






21. Code Section 409A. It is the intent that the grant, vesting and/or exercise
of the Option set forth in this Agreement shall be exempt from the requirements
of Section 409A of the Code, and any ambiguities herein will be interpreted to
so comply. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that all grants, vesting and
exercises provided under this Agreement are made in a manner that is exempt from
Section 409A of the Code; provided, however, that the Company makes no
representation that the Option provided under this Agreement will be exempt from
and/or comply with Section 409A of the Code.


22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee's participation in the Plan, on the Option
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


By accepting below, the Optionee agrees that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement.




PPG Industries, Inc.




/s/ J. Craig Jordan
By:  J. Craig Jordan, Vice President, Human Resources




I Accept                I Do Not Accept










